                              United States District Court
                            Western District of North Carolina
                                   Statesville Division

          BAM Capital, LLC,             )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )           5:19-cv-00105-KDB-DCK
                                        )
                   vs.                  )
                                        )
      Houser Transport, Inc. et al,     )
                                        )
             Defendant(s),              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 20, 2019 Order.

                                               November 20, 2019
